DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/2020, 12/03/2020, and 11/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to because of the following.
Fig. 2  Reference numeral 48 should not have an arrow.
Fig. 3.  Reference numerals 46 and 48 should not have arrows, and each should touch the structure to be identified.  It is unclear whether 38 is in transition to insertion within 44 or if 38 is in its assembled position for operation (the latter being assumed because of claims 2 and 12).
Fig. 4  Reference numerals 44 and 56 should not have arrows, and each should touch the structure to be identified.  Reference numerals 44 (the leftmost) and 38 point to the same structure.  It is unclear whether 38, 44, and 46 are all depicted in the assembly to the left.  In the upper right structure, it is unclear whether cover 56 is intended to be within, or about, liner 44.  .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 11  The phrase “the packing tube being protected against erosion by a liner and a surrounding housing” renders the claim indefinite in that it is unclear whether “surrounding” refers to the packing tube, the liner, or both.  Claims 2-10 depend from claim 1.  Claims 12-20 depend from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sessa et al. (US20190145231) [Sessa], in view of Sladic et al. (US20140238657) [Sladic].
Claim 1  Sessa discloses a system for use in a well [abstract], comprising: 
a completion system [Fig. 1] having: 
a screen assembly 50 [Fig. 3; para. 0043,0044]; and 
[Figs. 4A,4B; para. 0044,0045,0013,0020], the alternate path system comprising a transport tube 202 and a packing tube 204 placed in fluid communication at a manifold 220 disposed along the screen assembly, the packing tube being protected against erosion by a liner 230A, the liner being positioned to conduct fluid flow from the manifold as the fluid flow moves from the transport tube, through the manifold, and into the packing tube [para. 0044-0046,0050-0055].
Sessa does not explicitly disclose the packing tube being protected against erosion by a surrounding housing.
For protecting shunt tubes and flow nozzles transporting a gravel slurry [abstract], Sladic discloses protecting a flow nozzle 310 with a surrounding housing 320 [Fig. 8A; para. 0075].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Sessa to include an erosion resistant housing about the packing tube 204, as disclosed by Sladic.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the packing tube would have enhanced protection from erosion.
Claim 2  Sessa, as modified with respect to claim 1, discloses that the liner 230A is inserted into a recess in the manifold 220 and placed in fluid communication with the packing tube [Fig. 4B].
Claim 4  Sessa, as modified with respect to claim 1, discloses that the liner comprises carbide [para. 0054].
Claim 5  Sessa, as modified with respect to claim 1, discloses that the liner comprises ceramic [para. 0054].
Claim 6  Sessa, as modified with respect to claim 1, discloses that the packing tube is inserted into a recess 228 formed in the manifold [Fig. 4B].
Claim 11  As discussed with respect to claim 1, Sessa discloses a method [abstract] comprising: 
deploying a completion system [Fig. 1] comprising a screen assembly and an alternate path system disposed along the screen assembly in a wellbore [Figs. 4A,4B; 0044,0045,0013,0020], wherein the alternate path system comprises a transport tube 202 and a packing tube 204 placed in fluid communication at a manifold 220 disposed along the screen assembly, the packing tube being protected against erosion by a liner 230A; 
using a gravel slurry to carry proppant through the transport tube and into the packing tube via a crossover port in the manifold in a gravel packing operation [Fig. 3-4B; para. 0044-0046,0050-0055,0013,0020]; 
conducting fluid flow of the gravel slurry from the manifold as the fluid flow moves from the transport tube, through the manifold, and into the packing tube via the liner[Fig. 3-4B; para. 0044-0046,0050-0055,0013,0020]; and 
delivering gravel slurry to an annulus of the wellbore by diverting fluid flow through the crossover port in the manifold from the transport tube into the packing tube, thereby packing the annulus and the packing tube [Fig. 3-4B; para. 0044-0046,0050-0055,0013,0020].
Claim 12  Sessa, as modified with respect to claim 11, discloses that the liner 230A is inserted into a recess in the manifold 220 and placed in fluid communication with the packing tube [Fig. 4B].
Claim 14  Sessa, as modified with respect to claim 11, discloses that the liner comprises carbide [para. 0054].
Claim 15  Sessa, as modified with respect to claim 11, discloses that the liner comprises ceramic [para. 0054].
Claim 16  Sessa, as modified with respect to claim 16, discloses that the packing tube is inserted into a recess 228 formed in the manifold [Fig. 4B].

Claims 1, 3, 6-8, 11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US20140014314) [Cunningham], in view of Langlais et al. (US20080314588] [Langlais].
Claim 1  Cunningham discloses a system for use in a well [Fig. 1; abstract], comprising: 
a completion system [Fig. 1; para. 0040,0041] having: 
a screen assembly 122 [Fig. 1; para. 0040,0043]; and 
an alternate path system [Fig. 10; para. 0043] disposed along the screen assembly, the alternate path system comprising a transport tube 1010 and a packing tube 1012 placed in fluid communication at a manifold 1003 disposed along the screen assembly [Fig. 10; para. 0094,0095].  
Cunningham further discloses that a portion of gravel slurry entering the manifold through shunt tube 1001, is partitioned to exit via the packing tube 1012 [para. 0043,0108].
Cunningham does not explicitly disclose the packing tube being protected against erosion by a liner and a surrounding housing, the liner being positioned to conduct fluid flow 
Langlais discloses a nozzle through which part of a gravel slurry 54 flowing through shunt tube 44 exits through a nozzle 46 [Figs. 1,20; para. 0026,0046; claim 1], the nozzle having an inner tube 56, an intermediate liner 114, and an exterior housing 72, thereby disclosing a the equivalent of a packing tube 56 being protected against erosion by a liner 114 and a surrounding housing 72, the liner being positioned to conduct fluid flow from the gravel slurry source.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Cunningham to adapt the Langlais nozzle structure 46, to serve in place of packing tube 1012, thus having a packing tube being protected against erosion by a liner and a surrounding housing, the liner being positioned to conduct fluid flow from the gravel slurry source, i.e., such that the liner is positioned to conduct fluid flow from the Cunningham manifold as the fluid flow moves from the transport tube, through the manifold, and into the packing tube.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that erosion resistance of the packing tube would be enhanced.
Claim 3  Cunningham, as modified with respect to claim 1, discloses that the surrounding housing is positioned along an exterior surface of the liner  and sealably attached to the manifold and the packing tube to trap the liner in a sealed cavity [Cunningham Fig. 20].
 Claim 6  Cunningham, as modified with respect to claim 1, discloses that the packing tube is inserted into a recess formed in the manifold [the Fig. 10 recess originally being present to receive the insertion of packing tube 1012 being retained to receive insertion of the modified packing tube structure].
Claim 7  Cunningham, as modified with respect to claim 6, discloses that the liner 114 is disposed along an exterior of the packing tube 56 [Langlais Fig. 20].
Claim 8  Cunningham, as modified with respect to claim 7, discloses that the surrounding housing 72 is disposed along the exterior of the liner 114 [Langlais Fig. 20].
Claim 11  As discussed with respect to claim 1, Cunningham discloses a method [Fig. 1; abstract] comprising: 
deploying a completion system [Fig. 1; para. 0040,0041] comprising a screen assembly 122 [Fig. 1; para. 0040,0043] and an alternate path system [Fig. 10; para. 0043] disposed along the screen assembly in a wellbore, wherein the alternate path system comprises a transport tube 1010 and a packing tube 1012 placed in fluid communication at a manifold 1003 disposed along the screen assembly [Fig. 10; para. 0094,0095]; 
using a gravel slurry to carry proppant through the transport tube and into the packing tube via a crossover port in the manifold in a gravel packing operation [Fig. 10; para. 0094,0095,0108,0043,0005,0007]; 
conducting fluid flow of the gravel slurry from the manifold as the fluid flow moves from the transport tube, through the manifold, and into the packing tube via the liner [Fig. 10; para. 0094,0095,0108,0043,0005,0007]; and 
delivering gravel slurry to an annulus of the wellbore by diverting fluid flow through the crossover port in the manifold from the transport tube into the packing tube, thereby packing the annulus and the packing tube [Fig. 10; para. 0094,0095,0108,0043,0005,0007].
Cunningham does not explicitly disclose the packing tube being protected against erosion by a liner and a surrounding housing.
Langlais discloses a nozzle through which part of a gravel slurry 54 flowing through shunt tube 44 exits through a nozzle 46 [Figs. 1,20; para. 0026,0046; claim 1], the nozzle having 56, an intermediate liner 114, and an exterior housing 72, thereby disclosing a the equivalent of a packing tube 56 being protected against erosion by a liner 114 and a surrounding housing 72, the liner being positioned to conduct fluid flow from the gravel slurry source.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Cunningham to adapt the Langlais nozzle structure 46, to serve in place of packing tube 1012, thus having a packing tube being protected against erosion by a liner and a surrounding housing, the liner being positioned to conduct fluid flow from the gravel slurry source, i.e., such that the liner is positioned to conduct fluid flow from the Cunningham manifold as the fluid flow moves from the transport tube, through the manifold, and into the packing tube.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that erosion resistance of the packing tube would be enhanced.
Claim 13  Cunningham, as modified with respect to claim 11, discloses that the surrounding housing is positioned along an exterior surface of the liner  and sealably attached to the manifold and the packing tube to trap the liner in a sealed cavity [Cunningham Fig. 20].
 Claim 16  Cunningham, as modified with respect to claim 11, discloses that the packing tube is inserted into a recess formed in the manifold [the Fig. 10 recess originally being present to receive the insertion of packing tube 1012 being retained to receive insertion of the modified packing tube structure].
Claim 17  Cunningham, as modified with respect to claim 16, discloses that the liner 114 is disposed along an exterior of the packing tube 56 [Langlais Fig. 20].
Claim 18  Cunningham, as modified with respect to claim 17, discloses that the surrounding housing 72 is disposed along the exterior of the liner 114 [Langlais Fig. 20].

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Langlais, and further in view of Royer et al. (US20130112399) [Royer].
Claim 9  Cunningham, as modified with respect to claim 7, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the liner comprises at least one cover.
For erosion resistant flow nozzles [title], Royer discloses that standard materials used in a flow nozzle can have an erosion resistant coating of hard chrome or electroplating of silicon carbine [para. 0046,0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Cunningham, as modified, to include a cover of electroplated erosion resistant coated/cladded material onto the liner of the combination, such an additional erosion protection of this type being disclosed by Royer.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the overall protection from erosion would be enhanced.
Claim 10  Cunningham, as modified with respect to claim 7, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the liner comprises cladding.
For erosion resistant flow nozzles [title], Royer discloses that standard materials used in a flow nozzle can have an erosion resistant coating of hard chrome or electroplating of silicon carbine [para. 0046,0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Cunningham, as modified, to include an electroplated erosion resistant coated/cladded material 
Claim 19  Cunningham, as modified with respect to claim 17, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the liner comprises at least one cover.
For erosion resistant flow nozzles [title], Royer discloses that standard materials used in a flow nozzle can have an erosion resistant coating of hard chrome or electroplating of silicon carbine [para. 0046,0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Cunningham, as modified, to include a cover of electroplated erosion resistant coated/cladded material onto the liner of the combination, such an additional erosion protection of this type being disclosed by Royer.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the overall protection from erosion would be enhanced.
Claim 20  Cunningham, as modified with respect to claim 17, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the liner comprises cladding.
For erosion resistant flow nozzles [title], Royer discloses that standard materials used in a flow nozzle can have an erosion resistant coating of hard chrome or electroplating of silicon carbine [para. 0046,0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-273-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.